Citation Nr: 1035501	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1967 to October 1968, 
and he was the recipient of the Vietnam Service Medal and the 
Vietnam Campaign Medal.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Columbia, South 
Carolina, denying the claim currently on appeal.  This claim was 
previously remanded by the Board in January 2007 for additional 
evidentiary development.  The claims folder is in the 
jurisdiction of the New York, New York RO.

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge in Washington, D.C. in September 2006.  A 
written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD during the pendency 
of this claim.  

2.  The Veteran's PTSD manifested as a result of his experiences 
while serving in the Republic of Vietnam.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 
4.125(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).  The United States Court of Appeals for Veterans 
Claims (Court) has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of the 
claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  
Moreover, a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  

The fact that a Veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest that 
he was, in fact, exposed to such attacks.  Pentecost v. Principi, 
16 Vet. App. 124 (2002) (base subjected to rocket attacks during 
time that veteran was stationed at the base).  In other words, 
the Veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The regulations pertaining to PTSD were recently amended, and 38 
C.F.R. §3.304(f)(3) no longer requires the verification of an in-
service stressor if the Veteran was in a location involving 
"fear of hostile military or terrorist activity."  Such a 
location can be evidenced by awards such as the Iraq Campaign 
Medal or the Vietnam Service Medal.  Lay testimony alone can be 
used to establish the occurrence of an in-service stressor in 
these situations.  The new regulatory provision requires that:  
(1) A VA psychiatrist or psychologist, or contract equivalent, 
must confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor.  Id.  The liberalizing criteria contained in the new 
§ 3.304(f)(3) will be applied to PTSD service connection claims 
that are pending as of the effective date of the regulation (July 
13, 2010) and to claims filed on or after this effective date.

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for PTSD.  Upon review of the evidence of record, the Board finds 
that the evidence is at least in equipoise regarding this matter.  
As such, affording the Veteran the full benefit of the doubt, the 
Board finds that service connection is warranted for PTSD.  When 
a Veteran seeks benefits and the evidence is in relative 
equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Veteran filed his claim of entitlement to service connection 
for PTSD in April 2003.  According to an April 2003 VA outpatient 
treatment record, the Veteran had been suffering from PTSD since 
1968 as a result of his experiences in Vietnam.  This conclusion 
is reiterated during a September 2003 mental health discharge 
summary.  The Veteran had been hospitalized in August 2003 due to 
nightmares and suicidal thoughts.  The record demonstrates that 
the Veteran continued to seek psychiatric treatment throughout 
the pendency of his claim.  The Veteran was routinely diagnosed 
with PTSD and treated for this disorder.  

The record also contains a number of medical opinions in support 
of the Veteran's claim.  According to a January 2006 letter from 
the VA New York Harbor Healthcare System, the Veteran suffered 
from chronic PTSD as a result of his military service in the US 
Army during the Vietnam War.  It was noted that the Veteran was 
first diagnosed with PTSD at that facility in April 2005.  This 
opinion was signed by a VA physician and a social worker.  The 
record also contains a December 2007 letter from a VA physician 
from the VA Medical Center in Martinsburg, West Virginia.  
According to this physician, the Veteran suffered from multiple 
medical problems, including severe PTSD.  The physician opined 
that this was most likely secondary to the Veteran's service in 
Vietnam.  

The Veteran was subsequently afforded a VA examination in August 
2008.  The examiner concluded that the Veteran met the DSM-IV 
criteria for an Axis I diagnosis of schizoaffective disorder.  
However, the examiner noted that there was no clear and 
consistent evidence to support a DSM-IV diagnosis of PTSD.  The 
examiner based this opinion in part on the fact that the record 
contained conflicting evidence regarding the onset of the 
Veteran's symptomatology.  The examiner also indicated that the 
Veteran admitting not witnessing some of his described stressors 
personally, but rather hearing about one over the radio.  
Finally, the examiner noted that the record contained no evidence 
to corroborate that the Veteran was present in Vietnam.  

The Veteran was afforded an additional VA examination in January 
2010.  The examiner concluded that the Veteran suffered from 
schizoaffective disorder and dementia not otherwise specified.  
The examiner concluded that the Veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD, despite the fact that VA had 
conceded the Veteran's Vietnam stressors.  The examiner noted 
that the Veteran admitted to not being present for all of his 
described stressors.  

In March 2010, VA received a letter from a VA psychiatrist who 
indicated that the Veteran was under her care at the Geriatric 
Psychiatry Clinic.  According to the psychiatrist, the Veteran 
suffered from PTSD that greatly impaired his quality of life.  
She indicated that while the Veteran had been under her care, she 
had not seen any signs or symptoms of psychosis or other symptoms 
of schizoaffective disorder.  

Finally, the Board notes that the Joint Services Records Research 
Center (JSRRC) corroborated the Veteran's alleged in-service 
stressors in December 2009.  According to the PTSD Stressor 
Verification Review, it was confirmed that the Veteran's unit was 
part of the 2nd Brigade, 25th Infantry Division that served in 
Vietnam.  The records demonstrated that the units "fought 
continually and well."  There was also evidence of rocket and 
mortar fire in the vicinity of this unit.  

Having considered the evidence for and against the Veteran's 
claim, the Board finds that the evidence is at least in 
equipoise.  While the VA examiners of record concluded that the 
Veteran did not suffer from PTSD, the record reflects that he has 
consistently sought psychiatric treatment throughout the pendency 
of his claim and that he has been routinely diagnosed with PTSD.  
Furthermore, the Veteran's psychiatrist indicated in March 2010 
that the Veteran did in fact suffer from PTSD and that she had 
seen no evidence of schizophrenia.  As such, the record 
demonstrates that the Veteran has been diagnosed with PTSD.  

The evidence of record also relates the Veteran's PTSD to his 
military service.  The record contains a number of letters from 
VA physicians linking the Veteran's PTSD to his Vietnam service.  
In addition, the JSRRC has confirmed that the Veteran served with 
a unit in Vietnam that experienced enemy fire.  Under the recent 
amendments to the regulations involving PTSD, 38 C.F.R. 
§3.304(f)(3) no longer requires the verification of an in-service 
stressor if the Veteran was in a location involving "fear of 
hostile military or terrorist activity."  As such, the evidence 
demonstrates that the Veteran is entitled to service connection 
for PTSD.  

As a final matter, the Board recognizes that the VA examiners 
concluded that the Veteran did not suffer from PTSD.  However, 
the Board does not find these opinions to be decisive in this 
case.  According to the August 2008 VA examiner, there was no 
evidence to corroborate that the Veteran was in Vietnam.  
However, this assertion is wholly inaccurate as evidenced by the 
Veteran's service medals and the numerous statements of record 
from fellow soldiers discussing their experiences together.  A 
medical opinion based upon an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
addition, the January 2010 examiner appears to have relied in 
part on the fact that the Veteran did not witness some of his 
described stressors until after the fact.  However, this fact 
alone does not change the fact that the Veteran did serve in 
Vietnam with a unit that the JSRRC confirmed witnessed combat.  
The fact that the Veteran was stationed with a unit that 
experienced combat and mortar fire would strongly suggest that he 
was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

Having afforded the Veteran the full benefit of the doubt, the 
Board finds that the Veteran is entitled to service connection 
for PTSD.  See 38 U.S.C. § 5107(b).  The claim is, therefore, 
granted.  

ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


